Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 1 of 34 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK


 ELIZABETH SKISTIMAS and JOHN               Case No.
 SKISTIMAS, Individually and On Behalf of
 All Others Similarly Situated,             CLASS ACTION COMPLAINT FOR
                                            VIOLATIONS OF THE FEDERAL
                           Plaintiff,       SECURITIES LAWS

              v.
                                            JURY TRIAL DEMANDED
 DANIMER SCIENTIFIC, INC. f/k/a LIVE
 OAK ACQUISITION CORP., STEPHEN
 A. CROSKEY, and JOHN A. DOWDY, III,

                           Defendants.
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 2 of 34 PageID #: 2




       Plaintiffs Elizabeth Skistimas and John Skistimas (“Plaintiffs”), individually and on

behalf of all others similarly situated, by and through their attorneys, allege the following upon

information and belief, except as to those allegations concerning Plaintiffs, which are alleged

upon personal knowledge. Plaintiffs’ information and belief is based upon, among other things,

their counsel’s investigation, which includes without limitation: (a) review and analysis of

regulatory filings made by Danimer Scientific, Inc. (“Danimer” or the “Company”) f/k/a Live

Oak Acquisition Corp. (“Live Oak”) with the United States (“U.S.”) Securities and Exchange

Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and

disseminated by Danimer; and (c) review of other publicly available information concerning

Danimer.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired Danimer securities between October 28, 2020 and May 4, 2021, inclusive (the “Class

Period”). Plaintiffs pursue claims against the Defendants under the Securities Exchange Act of

1934 (the “Exchange Act”).

       2.      Danimer is a performance polymer company that develops and produces

bioplastic   replacements      for    traditional       petrochemical-based   plastics.   It   sells

polyhydroxyalkanoates (“PHAs”) under the brand name Nodax for a wide variety of plastic

applications, including water bottles, straws, and food containers.

       3.      On or about December 29, 2020, Meridian Holdings Group., Inc. (“Meridian”)

d/b/a Danimer Scientific (“Legacy Danimer”) became a public entity via merger with Live Oak,

a blank check company formed for the purpose of effecting a merger, capital stock exchange,

asset acquisition, stock purchase, reorganization or similar business combination with one or

more businesses.


                                                    1
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 3 of 34 PageID #: 3




       4.      On Saturday, March 20, 2021, The Wall Street Journal published an article

entitled “Plastic Straws That Quickly Biodegrade in the Ocean? Not Quite, Scientists Say”

addressing, among other things, Danimer’s claims that Nodax, a plant-based plastic that Danimer

markets, breaks down far more quickly than fossil-fuel plastics. The article alleges that according

to several experts on biodegradable plastics, “many claims about Nodax are exaggerated and

misleading.” According to the article, Jason Locklin, the expert who co-authored the study touted

by Danimer as validating its material, stated that Danimer’s marketing is “sensationalized” and

that making broad claims about Nodax’s biodegradability “is not accurate” and is

“greenwashing.”

       5.      On this news, the Company’s stock price fell $6.43 per share, or roughly 13%, to

close at $43.55 per share on March 22, 2021.

       6.      On April 22, 2021, Spruce Point Capital Management (“Spruce Point”) published

a research report entitled “When the Tide Goes Out, What Will Wash Ashore?” In addition to the

concerns about Danimer’s product biodegradability claims, the report found “multiple

conflicting sources of Danimer’s facility sizes and production capacity” and “inconsistencies

between reported figures and city filings for Kentucky facility capital costs.” The report also

raised doubts about the strength of the Company’s purported partnerships with Pepsi and Nestlé

because Pepsi recently sold its equity stake in Danimer and “both the top Pepsi and Nestlé

executives with close relationships to Danimer recently resigned.”

       7.      On this news, the Company’s stock price fell $2.01, or 8%, to close at $22.99 per

share on April 22, 2021, on unusually heavy trading volume.

       8.      On May 4, 2021, Spruce Point published a follow-up report. Citing information

obtained via a Freedom of Information Act (“FOIA”) request from the Kentucky Department of




                                                2
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 4 of 34 PageID #: 4




Environmental Protection, the report alleged that “Danimer’s production figures, its pricing, and

rosy financial projections are wildly overstated” and that its Kentucky facility received a notice

of compliance violations from the Division for Air Quality. Moreover, “Danimer’s PHA average

selling price appears to be 30% - 42% below management’s claims.”

       9.      On this news, the Company’s stock price fell $4.48, or 20%, over three

consecutive trading sessions to close at $17.66 per share on May 6, 2021, on unusually heavy

trading volume

       10.     Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that

biodegradable materials such as Nodax could take years to break down; (2) that, as a result, the

Company’s marketing claims that Nodax products could biodegrade within months were

exaggerated and misleading; (3) that monthly biopolymer production and natural gas usage at the

Company’s Kentucky and Georgia facilities were materially overstated; (4) that Danimer faced

compliance violations for its Kentucky facility from the Division of Air Quality; and (5) that, as

a result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects were materially misleading and/or lacked a reasonable basis.

       11.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiffs and other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE

       12.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).


                                                3
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 5 of 34 PageID #: 5




        13.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        14.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.

        15.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES

        16.     Plaintiffs, as set forth in the accompanying certifications, incorporated by

reference herein, purchased Danimer securities during the Class Period, and suffered damages as

a result of the federal securities law violations and false and/or misleading statements and/or

material omissions alleged herein.

        17.     Defendant Danimer is incorporated under the laws of Delaware with its principal

executive offices located in Bainbridge, Georgia. Danimer’s common stock trades on the New

York Stock Exchange (“NYSE”) under the symbol “DNMR.” Prior to the Merger, Live Oak’s

principal executive offices were located in Great Falls, Virginia, and its Class A common stock

traded on the NYSE under the symbol “LOAK,” and its warrants traded under the symbol

“LOAK WS.”

        18.     Defendant Stephen A. Croskey (“Croskey”) was the Chief Executive Officer

(“CEO”) of Danimer at all relevant times.


                                                   4
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 6 of 34 PageID #: 6




          19.    Defendant John A. Dowdy, III (“Dowdy”) was the Chief Financial Officer

(“CFO”) of Danimer at all relevant times.

          20.    Defendants Croskey and Dowdy (collectively the “Individual Defendants”),

because of their positions with the Company, possessed the power and authority to control the

contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market.          The

Individual Defendants were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded

herein.

                               SUBSTANTIVE ALLEGATIONS

                                            Background

          21.    Danimer is a performance polymer company that develops and produces

bioplastic      replacements   for    traditional       petrochemical-based   plastics.   It   sells

polyhydroxyalkanoates (“PHAs”) under the brand name Nodax for a wide variety of plastic

applications, including water bottles, straws, and food containers.

          22.    On or about December 29, 2020, Meridian Holdings Group., Inc. d/b/a Danimer

Scientific became a public entity via merger with Live Oak, a blank check company formed for

the purpose of effecting a merger, capital stock exchange, asset acquisition, stock purchase,

reorganization or similar business combination with one or more businesses.


                                                    5
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 7 of 34 PageID #: 7




                                Materially False and Misleading
                           Statements Issued During the Class Period

        23.    The Class Period begins on October 28, 2020. On that day, the Company filed a

Registration Statement on Form S-4 with the SEC for the proposed Merger. It stated, in relevant

part:

        Since 2020, Danimer has sold PHAs commercially under its proprietary Nodax®
        brand name for usage in a wide variety of plastic applications including water
        bottles, straws, food containers, among others. Our PHA biopolymers are
        formulated to meet the biodegradability requirements for ASTM International and
        European (EN) standards. Our PHA is also FDA-approved for food contact and
        will biodegrade aerobically or anaerobically in soil, water and industrial or home
        compost within three to six months depending on conditions.

        24.    The Registration Statement was subsequently amended on November 30, 2020,

December 15, 2020, and December 16, 2020 on Forms S-4/A. The Company also filed a

prospectus on Form 424b3 on December 16, 2020. The amended Registration Statements and

prospectus contained substantially the same statements as identified in ¶ 23.

        25.    On November 17, 2020, Danimer announced that it would produce biodegradable

drinking straws for quick service restaurants. The press release stated, in relevant part:

        Eagle Beverage will manufacture the straws using Danimer Scientific’s
        proprietary biopolymer, Nodax™ polyhydroxyalkanoate (PHA). Tested by
        University of Georgia (UGA) researchers and the UGA New Materials Institute,
        PHA is made from sustainable materials, such as canola oil, to produce a proven
        biodegradable alternative to traditional petrochemical plastics. The straws are
        expected to be available for Eagle Beverage’s QSR customers to purchase in early
        2021. After launching the straws, Eagle Beverage plans to explore expanding its
        offerings to include compostable food containers, packaging and more.

        “Reducing the impact of plastic waste is a critical issue across the country, but
        consumers have limited ways to find eco-friendly alternatives at fast food
        restaurants,” said Eagle Beverage Vice President Aisha Kabani. “By partnering
        with Danimer Scientific to produce a reliably biodegradable straw, we will
        provide a cost-effective solution for restaurants to deliver guilt-free beverage
        enjoyment to their customers. Petrochemical straws break down into harmful
        microplastics and never fully degrade, but these PHA straws will completely
        degrade in a matter of months.”



                                                  6
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 8 of 34 PageID #: 8




        26.     On December 29, 2020, Danimer announced the completion of the merger in a

press release that also stated:

        Danimer Scientific is a pioneer in creating environmentally responsible and
        natural alternative solutions to traditional petroleum-based resins. The Company’s
        signature polymer, Nodax™ PHA (polyhydroxyalkanoate), is a 100%
        biodegradable, renewable, and sustainable plastic produced using canola oil as
        a primary feedstock. Nodax™ PHA is the first PHA polymer to be certified as
        marine degradable, the highest standard of biodegradability, which verifies the
        material will fully degrade in ocean water without leaving behind harmful
        microplastics. As a result, NodaxTM offers a better beginning-of-life and end-of-
        life cycle than any of today’s traditional plastics and can replace the 80% of
        plastics that are never recycled or incinerated.

        Danimer Scientific is currently producing and shipping NodaxTM at a
        commercial scale level from its existing facility in Winchester, Kentucky. The
        Company has partnered with key manufacturers and consumer products
        companies such as PepsiCo, Nestlé, Bacardi, Genpak, WinCup, Columbia
        Packaging Group, Kemira and Plastic Suppliers Inc. as they introduce more
        sustainable alternatives to straws, food and beverage containers, and flexible
        packaging, among others. Based on signed and pending contracts, the Company is
        fully sold out of all production in its Kentucky facility and will use its increased
        capital base to significantly increase production in seeking to meet the expected
        current and long-term demand of its customer base.

        27.     On January 28, 2021, Danimer filed a registration statement on Form S-1 with the

SEC, which was declared effective on February 16, 2021 following certain amendments. Also on

February 16, 2021, the Company filed a prospectus on Form 424b3. These documents

characterized Danimer as delivering “renewable, environmentally friendly bioplastic materials to

global consumer product companies.” As to biodegradability, the Company stated:

        PHA is a naturally occurring bioplastic that effectively biodegrades in both
        anaerobic environments, such as a waste treatment facility, and aerobic
        environments, such as an ocean. PHA will degrade in environments in which
        microbes or fungi are present, without the presence of heat and moisture . . . .
        PHA is degradable in industrial compost, home compost, soil, fresh water, marine
        water and anaerobic conditions . . . . Danimer’s Nodax® PHA possesses seven
        TUV AUSTRIA certifications and statements of industrial and home
        compostability, is biodegradable in anaerobic soil, freshwater and marine
        environments and is 100% bio-based.




                                                 7
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 9 of 34 PageID #: 9




       28.     The above statements identified in ¶¶ 23-27 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that

biodegradable materials such as Nodax could take years to break down; (2) that, as a result, the

Company’s marketing claims that Nodax products could biodegrade within months were

exaggerated and misleading; (3) that monthly biopolymer production and natural gas usage at the

Company’s Kentucky and Georgia facilities were materially overstated; (4) that Danimer faced

compliance violations for its Kentucky facility from the Division of Air Quality; and (5) that, as

a result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects were materially misleading and/or lacked a reasonable basis.

       29.     The truth began to emerge on March 20, 2021 when The Wall Street Journal

(“WSJ”) published an article entitled “Plastic Straws That Quickly Biodegrade in the Ocean?

Not Quite, Scientists Say” addressing, among other things, Danimer’s claims that Nodax, a

plant-based plastic that Danimer markets, breaks down far more quickly than fossil-fuel plastics.

The article alleges that according to several experts on biodegradable plastics, “many claims

about Nodax are exaggerated and misleading.” According to the article, Jason Locklin, the expert

who co-authored the study touted by Danimer as validating its material, stated that Danimer’s

marketing is “sensationalized” and that making broad claims about Nodax’s biodegradability “is

not accurate” and is “greenwashing.” The article stated, in relevant part:

       Nodax breaks down far more quickly than fossil-fuel plastics, which can last for
       hundreds of years. But many claims about Nodax are exaggerated and misleading,
       according to several experts on biodegradable plastics. They say more testing and
       stricter regulations are needed, and warn that marketing products as marine
       biodegradable could encourage littering. Biodegradable straws, bottles and bags
       can persist in the ocean for several years, they say.

       “The claims are what I would call sensationalized,” Jason Locklin, a University
       of Georgia professor, said of Danimer’s Nodax marketing. Mr. Locklin directs the


                                                 8
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 10 of 34 PageID #: 10




       university’s New Materials Institute and co-authored a study cited by Danimer as
       validating its material.

                                        *      *       *

       Mr. Locklin’s study—described in marketing material by Danimer and its
       customers as verifying Nodax as “a truly biodegradable alternative to
       petrochemical plastics”—showed that Nodax in powdered form breaks down
       quickly, but that the rate is much more variable when tested as a film, the form
       used to make bags, straws and bottles.

       Making broad claims about Nodax’s biodegradability “is not accurate,” said
       Mr. Locklin, adding: “I think that’s greenwashing.”

       Danimer says its claims are factual. “The material truly is biodegradable so we’re
       not greenwashing,” said its chief technology officer, Phil Van Trump. “The only
       thing that will potentially change is how long it takes to biodegrade.”

       Rum giant Bacardi is working with Danimer to develop Nodax plastic spirits
       bottles by 2023. Its marketing materials call Nodax a “plant-based wonder
       material” and say the upcoming bottles will “disappear” in 18 months.

       Bacardi says the claim is based on internal tests and a separate certification
       Danimer has received from TUV on a lab test showing that a sheet of the raw
       material used to make the bottle will disintegrate by 90% in seawater within 12
       weeks. Extrapolating from this, Bacardi and Danimer say a Nodax spirits bottle
       would break down within 18 months in the ocean.

       But variations in temperature and microorganisms in the ocean make it very
       difficult to promise a bottle made from Nodax will biodegrade in 18 months,
       according to Ramani Narayan, a professor at Michigan State University who has
       been researching biodegradable plastics for over 30 years.

       The marine biodegradability test used to gain certification from TUV is conducted
       in a lab using seawater at a temperature of 30 degrees Celsius (86 Fahrenheit).
       But the average ocean temperature is 4 degrees Celsius (39.2 Fahrenheit), which
       means items could degrade more slowly in real life, Mr. Narayan said. He
       compares it to bread, which gets moldy less quickly inside the fridge.

       At some ocean temperatures, Nodax straws could take between five and 10
       years to biodegrade, he said. Bags and bottles could take even longer.

       Mr. Van Trump called that assessment a “worst-case scenario” and said even
       Danimer’s most conservative testing shows far quicker biodegradation. Rodolfo
       Nervi, Bacardi’s sustainability head, said he is confident the upcoming bottle will
       be 100% biodegradable in 18 months.




                                               9
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 11 of 34 PageID #: 11




        30.       On this news, Danimer’s stock price fell $6.43 per share, or roughly 13%, to close

 at $43.55 per share on March 22, 2021.1

        31.       On March 29, 2021, Danimer reported its fourth quarter and full year 2020

 financial results in a press release. Regarding its facility expansion, the Company stated:

        Facility Network Expansion Updates

        Market demand remains robust for Danimer’s signature polymer, Nodax™ PHA
        (polyhydroxyalkanoate), a 100% biodegradable, renewable, and sustainable
        plastic produced using canola oil as a primary feedstock. Expanding
        commitments from blue chip multinational consumer packaging customers
        support Danimer’s announced nameplate capacity additions to collectively
        produce and deliver up to an estimated 315 million pounds of finished PHA
        product per year.

                 The Winchester, Kentucky facility is currently producing and shipping
                  PHA at a commercial scale. In 2020, Danimer completed Phase I of its
                  two-phase facility expansion, adding 20 million pounds of nameplate
                  production capacity for the manufacture of PHA-based finished product.
                  The facility started production runs in March 2020. The production ramp
                  was negatively impacted by the COVID pandemic as well as the
                  Company’s decision to conserve cash given the uncertainty in the
                  economy. We are continuing to increase production volume at this facility.
                  Building on this initial success, Phase II of the expansion is in process to
                  bring the plant to its anticipated full capacity of 65 million finished pounds
                  annually. Based on the timing of the completion of the merger with Live



 1
   On April 8, 2021, Danimer issued a response attempting to rebut the WSJ article. Specifically,
 it included a letter by Dr. Jason Locklin, who had been quoted in the article, which stated:
         The article includes two quotations attributed to me. While I don’t question that I
         said the quoted words, to the best of my memory, my statements were in reaction
         to broad marketing claims by converters or brands selling PHA-based products
         without proper context that biodegradation time is variable with environmental
         conditions. To the best of my knowledge, I was not made aware during the
         interview, and I am not otherwise aware, of any such marketing claims made
         by Danimer Scientific, Inc. (producer of “Nodax,” a PHA copolymer) that
         are “sensationalized” or constitute “greenwashing” in my opinion.
 (Emphasis in original.) However, as pointed out by Spruce Point, infra, Dr. Locklin and the
 University of Georgia “have significant financial ties to Danimer, [which] the Company has tried
 to obscure by removing press releases [published between 2012 and 2017] from its website,” one
 of which “is the announcement of funding to University of Georgia Labs.” Moreover, the WSJ
 did not issue any retraction or correction to its article in response to Dr. Locklin’s letter.


                                                   10
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 12 of 34 PageID #: 12




                  Oak, the construction of the Phase II expansion began in December 2020
                  and is now expected to come online in the second quarter of 2022.

                 Today the Company announced that it plans to double the anticipated
                  capacity of its previously disclosed greenfield facility from 125 million to
                  250 million finished pounds of PHA products annually. To be located in
                  Bainbridge, Georgia, the new state-of-the-art facility is currently in the
                  pre-construction engineering stage, and we expect to break ground in the
                  first quarter of 2022. The greenfield capacity will come online in two
                  phases, with an initial three fermenters expected to be operational in mid-
                  2023 and the second set of three fermenters anticipated to come online in
                  early 2024. Based on the current demand pipeline, the Company continues
                  to forecast that capacity at the greenfield plant will be sold out.

        32.       On March 30, 2021, Danimer filed its annual report on Form 10-K with the SEC

 for the period ended December 31, 2020 (the “2020 10-K”), affirming the previously reported

 financial results. Regarding government regulation, the Company stated, in relevant part:

        Government Regulation

        Regulation by government authorities in the United States and other countries is a
        significant factor in the production and marketing of our products and our
        ongoing R&D activities. In order to research, develop, and manufacture products
        for our customers and ultimately for consumer use, we must satisfy mandatory
        procedures and standards established by various regulatory bodies. Compliance
        with these standards is complex, and failure to comply with any of these standards
        can result in significant consequences.

        Some applications for which our biopolymers may be suitable, such as food
        packaging, PHA-coated paper cups and drinking straws, involve food contact,
        which, in the United States, is regulated by the U.S. Food and Drug
        Administration (“FDA”). Our PHA has been cleared for use in food-contact
        applications by the FDA. The PHA polymer is also contained on positive lists for
        food-contact in the European Union and Japan. We are in the process of seeking
        further regulatory approvals necessary to sell and produce our products based on
        local requirements in various jurisdictions worldwide, and we are prepared to seek
        additional such approvals as may become necessary in the ordinary course of
        business.

                                           *       *       *

        Changes in government regulations encouraging the use of biodegradable
        alternatives to plastic products may have an adverse effect on our business.




                                                  11
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 13 of 34 PageID #: 13




            We anticipate one of the key markets for our products being compostable and
            biodegradable substitutes for non-biodegradable plastics, which are created in part
            by laws, regulations and policies designed to encourage or mandate the increased
            use of compostable and biodegradable alternatives to plastics. Several countries
            and other political subdivisions of countries have enacted or are considering
            enacting such laws and regulations. Failure to implement these or similar laws
            and regulations and changes to existing laws and regulations may adversely affect
            the demand for our product candidates in the future.

            33.    The above statements identified in ¶¶ 31-32 were materially false and/or

 misleading, and failed to disclose material adverse facts about the Company’s business,

 operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that

 monthly biopolymer production and natural gas usage at the Company’s Kentucky and Georgia

 facilities were materially overstated; (2) that Danimer faced compliance violations for its

 Kentucky facility from the Division of Air Quality; and (3) that, as a result of the foregoing,

 Defendants’ positive statements about the Company’s business, operations, and prospects were

 materially misleading and/or lacked a reasonable basis.

                               Disclosures at the End of the Class Period

            34.    On April 22, 2021, Spruce Point published a research report entitled “When the

 Tide Goes Out, What Will Wash Ashore?” In addition to the concerns about Danimer’s product

 biodegradability claims, the report found “multiple conflicting sources of Danimer’s facility

 sizes and production capacity” and “inconsistencies between reported figures and city filings for

 Kentucky facility capital costs. The report also raised doubts about the strength of the

 Company’s purported partnerships with Pepsi and Nestlé because Pepsi recently sold its equity

 stake in Danimer and “both the top Pepsi and Nestlé executives with close relationships to

 Danimer recently resigned.” Specifically, regarding the biodegradability claims, Spruce Point

 noted that the Company made changes to its presentations following the publication of WSJ

 article:



                                                    12
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 14 of 34 PageID #: 14




        35.    The report also cited a scientific article from 2020 entitled “Biodegradation of

 Wasted Bioplastics in Natural and Industrial Environments: A Review,” which indicated that the

 Company’s claims about the biodegradability of Nodax were overstated. Specifically, the article

 found that “PLA-based bioplastics showed a similar biodegradability of PHAs,” and that PHA-

 based bioplastics, such as Nodax, had “less than 10% of biodegradability over a period of one

 year in aquatic environments, while biodegradation was in general below 50% after one year in

 soil environment.”

        36.    On this news, the Company’s stock price fell $2.01, or 8%, to close at $22.99 per

 share on April 22, 2021, on unusually heavy trading volume.

        37.    On May 4, 2021, Spruce Point published a follow-up report. Citing information

 obtained via a Freedom of Information Act (“FOIA”) request from the Kentucky Department of

 Environmental Protection, the report alleged that “Danimer’s production figures, its pricing, and



                                                13
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 15 of 34 PageID #: 15




 rosy financial projections are wildly overstated.” Moreover, “Danimer’s PHA average selling

 price appears to be 30% - 42% below management’s claims.” Specifically, it stated:

               Newly released FOIA provides actual biopolymer production figures by
                location. We find that Danimer’s monthly PHA biopolymer production
                and natural gas usage for its Kentucky facility have been materially
                misreported, in some months by 100%

                   o By law, Danimer most provide semi-annual and annual production
                     figures in Kentucky

                   o In its 2020 annual filing, signed in Jan 2021 after closing its SPAC
                     deal on the NYSE in December 2020, we observe it reported
                     material errors that overstated Kentucky’s figures in some months
                     by up to 100% by including Georgia’s production

                   o We are able to extrapolate Georgia's monthly production in H1
                     2020 and find mathematically impossible results, implying
                     negative monthly production in April and June 2020. What’s
                     clear is that Georgia production was trending negative in H1 2020

                   o Warning: The compliance reports are produced by an independent
                     environmental consultant. We find the reports have been signed off
                     on by three different Danimer employees, The “corrected” filing
                     was signed by CTO Phil Van Trump, after previously being signed
                     by Plant Manager Kevin Walsh (Plant Manager: H1 2020) and
                     David Mazzei (Project Manager: 2019). Why hasn’t the CFO or
                     COO signed off on these figures? There are legal implications,
                     including potential imprisonment, for filing false information

               Now with certified production figures from Danimer, we estimate PHA
                Average Selling Prices (ASPs) are overstated by 30% – 42%

                   o Danimer’s October 2020 Investor Presentation implied PHA ASPs
                     of $3.00/lb. and the CEO alluded to pricing in the $2.50-$2.70/lb.
                     range on the year end conference call in March 2021

                   o However, based on Danimer’s 2.5m lbs. of certified actual
                     production, and $4.4m of reported PHA sales, we estimate PHA
                     ASPs were closer to $1.74/lb, or 30% - 42% lower than discussed
                     by management. Danimer’s Investor Presentation said it was in a
                     “Fully Sold-Out” position. Even if we assume a one-month lag
                     between production and shipment, ASP would still be $2.01/lb. or
                     20% - 33% below management’s claims




                                               14
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 16 of 34 PageID #: 16




                 o Warning: Bullish analyst equity models assume ASPs of $2.50/lb,
                   falling to $2.20/lb. in 2025, and $2.00/lb. by 2030 vs. our evidence
                   that ASPs are closer to $1.74/lb. today. We believe Danimer is set
                   to vastly disappoint investors and suffer severe price target cuts

             Actual production implied from Danimer’s reported monthly numbers is
              so far below stated capacity that it severely calls into question why it is
              telling investors it needs more capacity?

                 o Kentucky: FOIA shows permitted production of 500,000 lbs.
                   monthly vs. recent production of ~330,000 lbs. monthly (34% less)

                 o Georgia: FOIA shows 2020 monthly production started at ~55,000
                   lbs. and kept declining to ~40,000 lbs. per mid year, even going
                   negative. It’s not entirely clear if this PHA or PLA production.
                   However, public sources suggest its Georgia facility does 15,000
                   tons (30,000,000 lbs.) of annual PLA production

                 o Warning: If Danimer’s business were booming to the degree it
                   suggests exists through “Fully Sold-Out” customer demand, why
                   isn’t it operating at full capacity with its existing manufacturing
                   base before adding more capacity? We will also show how product
                   sales growth recently turned negative in Q4 2020, but is being
                   obscured by Danimer’s financial reporting

             The Kentucky FOIA also raises other serious concerns about Danimer’s
              environmental regulation claims:

                 o Danimer fails to disclose any aspects of environmental regulation
                   on its business in its 10-K “Risk Factors”

                 o However, documents reveal that Danimer received violation
                   notices in Kentucky, and needed extensive state permitting for
                   water and air. It is now clear that Danimer’s production process
                   emits Volatile Organic Compounds (VOCs) and methanol

                 o So, while Danimer touts its products to be environmentally
                   friendly through biodegradability, it’s clear that the byproducts of
                   its process produce harmful chemicals needing regulation

                 o Danimer is not currently regulated in Georgia, through a county
                   exemption

                            However, Danimer is now talking about a greenfield
                             expansion to double capacity in Georgia from 125m to
                             250m lbs. This is in light of recent production figures of
                             just 50,000 lbs. per month. Assuming this capacity
                             expansion occurs, we believe Danimer could face stringent


                                              15
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 17 of 34 PageID #: 17




                                 environmental permitting requirements which will add cost
                                 and complexity to its plans

         38.     Moreover, the report cited a January 29, 2020 letter from Hall Environmental

 Consultants, LLC submitted to acquire a permit on behalf of Danimer Scientific Kentucky, Inc.,

 which demonstrated that the Company’s internal controls related to its production figures were

 deficient. Specifically, the letter stated:

         It should be noted that natural gas usage and bioplastic production numbers
         are slightly different from what was submitted for the 2020 first-half
         semiannual report. Danimer was in the process of changing their national gas
         supplier and there was some confusion on the reported usages. In addition, the
         bioplastic production numbers that were previously submitted included
         production from the companies [sic] Georgia location. The facility was not able
         to operate in January/February of 2020 as the facility had yet to construct. The
         updated information provided in this report accurately reflects what actually
         occurred at this facility in 2020.

         39.     Regarding compliance violations noted by the Kentucky Division of Air Quality,

 the report contained a copy of an Air Inspection Report from an inspection in November 2020,

 which noted:




                                                 16
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 18 of 34 PageID #: 18




        40.    On this news, the Company’s stock price fell $4.48, or 20%, over three

 consecutive trading sessions to close at $17.66 per share on May 6, 2021, on unusually heavy

 trading volume.

                             CLASS ACTION ALLEGATIONS

        41.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

 purchased or otherwise acquired Danimer securities between October 28, 2020 and May 4, 2021,

 inclusive, and who were damaged thereby (the “Class”).         Excluded from the Class are

 Defendants, the officers and directors of the Company, at all relevant times, members of their



                                              17
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 19 of 34 PageID #: 19




 immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

 which Defendants have or had a controlling interest.

         42.       The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Danimer’s shares actively traded on the NYSE.

 While the exact number of Class members is unknown to Plaintiffs at this time and can only be

 ascertained through appropriate discovery, Plaintiffs believe that there are at least hundreds or

 thousands of members in the proposed Class. Millions of Danimer shares were traded publicly

 during the Class Period on the NYSE. Record owners and other members of the Class may be

 identified from records maintained by Danimer or its transfer agent and may be notified of the

 pendency of this action by mail, using the form of notice similar to that customarily used in

 securities class actions.

         43.       Plaintiffs’ claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

         44.       Plaintiffs will fairly and adequately protect the interests of the members of the

 Class and has retained counsel competent and experienced in class and securities litigation.

         45.       Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

                   (a)    whether the federal securities laws were violated by Defendants’ acts as

 alleged herein;




                                                  18
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 20 of 34 PageID #: 20




                   (b)    whether statements made by Defendants to the investing public during the

 Class Period omitted and/or misrepresented material facts about the business, operations, and

 prospects of Danimer; and

                   (c)    to what extent the members of the Class have sustained damages and the

 proper measure of damages.

         46.       A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and

 burden of individual litigation makes it impossible for members of the Class to individually

 redress the wrongs done to them. There will be no difficulty in the management of this action as

 a class action.

                                 UNDISCLOSED ADVERSE FACTS

         47.       The market for Danimer’s securities was open, well-developed and efficient at all

 relevant times. As a result of these materially false and/or misleading statements, and/or failures

 to disclose, Danimer’s securities traded at artificially inflated prices during the Class Period.

 Plaintiffs and other members of the Class purchased or otherwise acquired Danimer’s securities

 relying upon the integrity of the market price of the Company’s securities and market

 information relating to Danimer, and have been damaged thereby.

         48.       During the Class Period, Defendants materially misled the investing public,

 thereby inflating the price of Danimer’s securities, by publicly issuing false and/or misleading

 statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

 as set forth herein, not false and/or misleading. The statements and omissions were materially

 false and/or misleading because they failed to disclose material adverse information and/or

 misrepresented the truth about Danimer’s business, operations, and prospects as alleged herein.


                                                    19
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 21 of 34 PageID #: 21




          49.   At all relevant times, the material misrepresentations and omissions particularized

 in this Complaint directly or proximately caused or were a substantial contributing cause of the

 damages sustained by Plaintiffs and other members of the Class. As described herein, during the

 Class Period, Defendants made or caused to be made a series of materially false and/or

 misleading statements about Danimer’s financial well-being and prospects.         These material

 misstatements and/or omissions had the cause and effect of creating in the market an

 unrealistically positive assessment of the Company and its financial well-being and prospects,

 thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

 times.    Defendants’ materially false and/or misleading statements during the Class Period

 resulted in Plaintiffs and other members of the Class purchasing the Company’s securities at

 artificially inflated prices, thus causing the damages complained of herein when the truth was

 revealed.

                                       LOSS CAUSATION

          50.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

 the economic loss suffered by Plaintiffs and the Class.

          51.   During the Class Period, Plaintiffs and the Class purchased Danimer’s securities

 at artificially inflated prices and were damaged thereby. The price of the Company’s securities

 significantly declined when the misrepresentations made to the market, and/or the information

 alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

 causing investors’ losses.

                                  SCIENTER ALLEGATIONS

          52.   As alleged herein, Defendants acted with scienter since Defendants knew that the

 public documents and statements issued or disseminated in the name of the Company were

 materially false and/or misleading; knew that such statements or documents would be issued or


                                                 20
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 22 of 34 PageID #: 22




 disseminated to the investing public; and knowingly and substantially participated or acquiesced

 in the issuance or dissemination of such statements or documents as primary violations of the

 federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

 virtue of their receipt of information reflecting the true facts regarding Danimer, their control

 over, and/or receipt and/or modification of Danimer’s allegedly materially misleading

 misstatements and/or their associations with the Company which made them privy to

 confidential proprietary information concerning Danimer, participated in the fraudulent scheme

 alleged herein.

                      APPLICABILITY OF PRESUMPTION OF RELIANCE
                          (FRAUD-ON-THE-MARKET DOCTRINE)

        53.        The market for Danimer’s securities was open, well-developed and efficient at all

 relevant times. As a result of the materially false and/or misleading statements and/or failures to

 disclose, Danimer’s securities traded at artificially inflated prices during the Class Period. On

 February 10, 2021, the Company’s share price closed at a Class Period high of $64.29 per share.

 Plaintiffs and other members of the Class purchased or otherwise acquired the Company’s

 securities relying upon the integrity of the market price of Danimer’s securities and market

 information relating to Danimer, and have been damaged thereby.

        54.        During the Class Period, the artificial inflation of Danimer’s shares was caused by

 the material misrepresentations and/or omissions particularized in this Complaint causing the

 damages sustained by Plaintiffs and other members of the Class. As described herein, during the

 Class Period, Defendants made or caused to be made a series of materially false and/or

 misleading statements about Danimer’s business, prospects, and operations. These material

 misstatements and/or omissions created an unrealistically positive assessment of Danimer and its

 business, operations, and prospects, thus causing the price of the Company’s securities to be



                                                   21
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 23 of 34 PageID #: 23




 artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

 Company shares. Defendants’ materially false and/or misleading statements during the Class

 Period resulted in Plaintiffs and other members of the Class purchasing the Company’s securities

 at such artificially inflated prices, and each of them has been damaged as a result.

          55.   At all relevant times, the market for Danimer’s securities was an efficient market

 for the following reasons, among others:

                (a)     Danimer shares met the requirements for listing, and was listed and

 actively traded on the NYSE, a highly efficient and automated market;

                (b)     As a regulated issuer, Danimer filed periodic public reports with the SEC

 and/or the NYSE;

                (c)     Danimer regularly communicated with public investors via established

 market communication mechanisms, including through regular dissemination of press releases

 on the national circuits of major newswire services and through other wide-ranging public

 disclosures, such as communications with the financial press and other similar reporting services;

 and/or

                (d)     Danimer was followed by securities analysts employed by brokerage firms

 who wrote reports about the Company, and these reports were distributed to the sales force and

 certain customers of their respective brokerage firms.        Each of these reports was publicly

 available and entered the public marketplace.

          56.   As a result of the foregoing, the market for Danimer’s securities promptly

 digested current information regarding Danimer from all publicly available sources and reflected

 such information in Danimer’s share price. Under these circumstances, all purchasers of




                                                  22
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 24 of 34 PageID #: 24




 Danimer’s securities during the Class Period suffered similar injury through their purchase of

 Danimer’s securities at artificially inflated prices and a presumption of reliance applies.

        57.     A Class-wide presumption of reliance is also appropriate in this action under the

 Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

 (1972), because the Class’s claims are, in large part, grounded on Defendants’ material

 misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

 material adverse information regarding the Company’s business operations and financial

 prospects—information that Defendants were obligated to disclose—positive proof of reliance is

 not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

 sense that a reasonable investor might have considered them important in making investment

 decisions. Given the importance of the Class Period material misstatements and omissions set

 forth above, that requirement is satisfied here.

                                        NO SAFE HARBOR

        58.     The statutory safe harbor provided for forward-looking statements under certain

 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

 The statements alleged to be false and misleading herein all relate to then-existing facts and

 conditions. In addition, to the extent certain of the statements alleged to be false may be

 characterized as forward looking, they were not identified as “forward-looking statements” when

 made and there were no meaningful cautionary statements identifying important factors that

 could cause actual results to differ materially from those in the purportedly forward-looking

 statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

 any forward-looking statements pleaded herein, Defendants are liable for those false forward-

 looking statements because at the time each of those forward-looking statements was made, the

 speaker had actual knowledge that the forward-looking statement was materially false or


                                                    23
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 25 of 34 PageID #: 25




 misleading, and/or the forward-looking statement was authorized or approved by an executive

 officer of Danimer who knew that the statement was false when made.

                                            FIRST CLAIM

                           Violation of Section 10(b) of The Exchange Act and
                                  Rule 10b-5 Promulgated Thereunder
                                         Against All Defendants

         59.     Plaintiffs repeat and re-allege each and every allegation contained above as if

 fully set forth herein.

         60.     During the Class Period, Defendants carried out a plan, scheme and course of

 conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

 public, including Plaintiffs and other Class members, as alleged herein; and (ii) cause Plaintiffs

 and other members of the Class to purchase Danimer’s securities at artificially inflated prices. In

 furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

 defendant, took the actions set forth herein.

         61.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

 untrue statements of material fact and/or omitted to state material facts necessary to make the

 statements not misleading; and (iii) engaged in acts, practices, and a course of business which

 operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

 maintain artificially high market prices for Danimer’s securities in violation of Section 10(b) of

 the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

 wrongful and illegal conduct charged herein or as controlling persons as alleged below.

         62.     Defendants, individually and in concert, directly and indirectly, by the use, means

 or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

 continuous course of conduct to conceal adverse material information about Danimer’s financial

 well-being and prospects, as specified herein.


                                                  24
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 26 of 34 PageID #: 26




        63.     Defendants employed devices, schemes and artifices to defraud, while in

 possession of material adverse non-public information and engaged in acts, practices, and a

 course of conduct as alleged herein in an effort to assure investors of Danimer’s value and

 performance and continued substantial growth, which included the making of, or the

 participation in the making of, untrue statements of material facts and/or omitting to state

 material facts necessary in order to make the statements made about Danimer and its business

 operations and future prospects in light of the circumstances under which they were made, not

 misleading, as set forth more particularly herein, and engaged in transactions, practices and a

 course of business which operated as a fraud and deceit upon the purchasers of the Company’s

 securities during the Class Period.

        64.     Each of the Individual Defendants’ primary liability and controlling person

 liability arises from the following facts: (i) the Individual Defendants were high-level executives

 and/or directors at the Company during the Class Period and members of the Company’s

 management team or had control thereof; (ii) each of these defendants, by virtue of their

 responsibilities and activities as a senior officer and/or director of the Company, was privy to and

 participated in the creation, development and reporting of the Company’s internal budgets, plans,

 projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

 familiarity with the other defendants and was advised of, and had access to, other members of the

 Company’s management team, internal reports and other data and information about the

 Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

 was aware of the Company’s dissemination of information to the investing public which they

 knew and/or recklessly disregarded was materially false and misleading.




                                                 25
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 27 of 34 PageID #: 27




        65.     Defendants had actual knowledge of the misrepresentations and/or omissions of

 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

 ascertain and to disclose such facts, even though such facts were available to them. Such

 defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

 for the purpose and effect of concealing Danimer’s financial well-being and prospects from the

 investing public and supporting the artificially inflated price of its securities. As demonstrated by

 Defendants’ overstatements and/or misstatements of the Company’s business, operations,

 financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

 actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

 obtain such knowledge by deliberately refraining from taking those steps necessary to discover

 whether those statements were false or misleading.

        66.     As a result of the dissemination of the materially false and/or misleading

 information and/or failure to disclose material facts, as set forth above, the market price of

 Danimer’s securities was artificially inflated during the Class Period. In ignorance of the fact

 that market prices of the Company’s securities were artificially inflated, and relying directly or

 indirectly on the false and misleading statements made by Defendants, or upon the integrity of

 the market in which the securities trades, and/or in the absence of material adverse information

 that was known to or recklessly disregarded by Defendants, but not disclosed in public

 statements by Defendants during the Class Period, Plaintiffs and the other members of the Class

 acquired Danimer’s securities during the Class Period at artificially high prices and were

 damaged thereby.

        67.     At the time of said misrepresentations and/or omissions, Plaintiffs and other

 members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs




                                                  26
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 28 of 34 PageID #: 28




 and the other members of the Class and the marketplace known the truth regarding the problems

 that Danimer was experiencing, which were not disclosed by Defendants, Plaintiffs and other

 members of the Class would not have purchased or otherwise acquired their Danimer securities,

 or, if they had acquired such securities during the Class Period, they would not have done so at

 the artificially inflated prices which they paid.

         68.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

 Act and Rule 10b-5 promulgated thereunder.

         69.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

 the other members of the Class suffered damages in connection with their respective purchases

 and sales of the Company’s securities during the Class Period.

                                          SECOND CLAIM

                           Violation of Section 20(a) of The Exchange Act
                                 Against the Individual Defendants

         70.     Plaintiffs repeat and re-allege each and every allegation contained above as if

 fully set forth herein.

         71.     Individual Defendants acted as controlling persons of Danimer within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

 positions and their ownership and contractual rights, participation in, and/or awareness of the

 Company’s operations and intimate knowledge of the false financial statements filed by the

 Company with the SEC and disseminated to the investing public, Individual Defendants had the

 power to influence and control and did influence and control, directly or indirectly, the decision-

 making of the Company, including the content and dissemination of the various statements

 which Plaintiffs contend are false and misleading. Individual Defendants were provided with or

 had unlimited access to copies of the Company’s reports, press releases, public filings, and other



                                                     27
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 29 of 34 PageID #: 29




 statements alleged by Plaintiffs to be misleading prior to and/or shortly after these statements

 were issued and had the ability to prevent the issuance of the statements or cause the statements

 to be corrected.

         72.    In particular, Individual Defendants had direct and supervisory involvement in the

 day-to-day operations of the Company and, therefore, had the power to control or influence the

 particular transactions giving rise to the securities violations as alleged herein, and exercised the

 same.

         73.    As set forth above, Danimer and Individual Defendants each violated Section

 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

 position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

 other members of the Class suffered damages in connection with their purchases of the

 Company’s securities during the Class Period.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

         (a)    Determining that this action is a proper class action under Rule 23 of the Federal

 Rules of Civil Procedure;

         (b)    Awarding compensatory damages in favor of Plaintiffs and the other Class

 members against all defendants, jointly and severally, for all damages sustained as a result of

 Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

         (c)    Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

 this action, including counsel fees and expert fees; and

         (d)    Such other and further relief as the Court may deem just and proper.




                                                  28
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 30 of 34 PageID #: 30




                                 JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury.

 Dated: May 19, 2021                         By: s/ Gregory B. Linkh
                                             GLANCY PRONGAY & MURRAY LLP
                                             Gregory B. Linkh (GL-0477)
                                             230 Park Ave., Suite 358
                                             New York, NY 10169
                                             Telephone: (212) 682-5340
                                             Facsimile: (212) 884-0988
                                             glinkh@glancylaw.com

                                             and

                                             Robert V. Prongay
                                             Charles H. Linehan
                                             Pavithra Rajesh
                                             1925 Century Park East, Suite 2100
                                             Los Angeles, CA 90067
                                             Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160

                                             THE LAW OFFICES OF FRANK R. CRUZ
                                             Frank R. Cruz
                                             1999 Avenue of the Stars, Suite 1100
                                             Los Angeles, CA 90067
                                             Telephone: (310) 914-5007

                                             Attorneys for Plaintiff Elizabeth and John Skistimas




                                                   29
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 31 of 34 PageID #: 31



                         SWORN CERTIFICATION OF PLAINTIFF


                 DANIMER SCIENTIFIC INC. SECURITIES LITIGATION


       I, Elizabeth Skistimas, certify that:

       1. I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
          Plaintiff motion on my behalf.

       2. I did not purchase the Danimer Scientific Inc. securities that are the subject of this
          action at the direction of plaintiff’s counsel or in order to participate in any private
          action arising under this title.

       3. I am willing to serve as a representative party on behalf of a class and will testify at
          deposition and trial, if necessary.

       4. My transactions in Danimer Scientific Inc. securities during the Class Period set forth
          in the Complaint are as follows:

              (See attached transactions)

       5. I have not sought to serve, nor served, as a representative party on behalf of a class
          under this title during the last three years, except for the following:

       6. I will not accept any payment for serving as a representative party, except to receive
          my pro rata share of any recovery or as ordered or approved by the court, including
          the award to a representative plaintiff of reasonable costs and expenses (including lost
          wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.



      5/8/2021
    ________________                           _________________________________________
          Date                                              Elizabeth Skistimas
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 32 of 34 PageID #: 32



              Elizabeth Skistimas's Transactions in Danimer Scientific, Inc.
                                        (DNMR)
              Date       Transaction Type         Quantity       Unit Price
             2/19/2021         Bought                    1,655            $45.58
             3/23/2021          Sold                    -1,655            $40.27
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 33 of 34 PageID #: 33



                         SWORN CERTIFICATION OF PLAINTIFF


                DANIMER SCIENTIFIC INC. SECURITIES LITIGATION


       I, John Skistimas, certify that:

       1. I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
          Plaintiff motion on my behalf.

       2. I did not purchase the Danimer Scientific Inc. securities that are the subject of this
          action at the direction of plaintiff’s counsel or in order to participate in any private
          action arising under this title.

       3. I am willing to serve as a representative party on behalf of a class and will testify at
          deposition and trial, if necessary.

       4. My transactions in Danimer Scientific Inc. securities during the Class Period set forth
          in the Complaint are as follows:

               (See attached transactions)

       5. I have not sought to serve, nor served, as a representative party on behalf of a class
          under this title during the last three years, except for the following:

       6. I will not accept any payment for serving as a representative party, except to receive
          my pro rata share of any recovery or as ordered or approved by the court, including
          the award to a representative plaintiff of reasonable costs and expenses (including lost
          wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.



       5/8/2021
    ________________                          _________________________________________
          Date                                             John Skistimas
Case 1:21-cv-02824-PKC-TAM Document 1 Filed 05/19/21 Page 34 of 34 PageID #: 34



           John Skistimas's Transactions in Danimer Scientific, Inc. (DNMR)
             Date       Transaction Type        Quantity          Unit Price
            2/19/2021         Bought                   1,425            $45.72
            3/23/2021          Sold                   -1,425            $40.27
